UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4610



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY ROGER WARREN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-04-221)


Submitted:   March 22, 2006                 Decided:   April 11, 2006


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


David O. Schles, STOWERS & ASSOCIATES, Charleston, West Virginia,
for Appellant. John J. Frail, Monica Lynn Dillon, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry   Roger   Warren    seeks   to   appeal   his   conviction,

pursuant to a guilty plea, on one count of attempting to possess

with intent to distribute marijuana and the resulting twenty-four

month sentence.     In criminal cases, the defendant must file a

notice of appeal within ten days of the entry of judgment.           Fed. R.

App. P. 4(b)(1)(A).    With or without a motion, the district court

may extend the time in which to file a notice of appeal for an

additional thirty days upon a finding of excusable neglect or good

cause.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d

351, 353 (4th Cir. 1985).

           Here, the appeal period expired on April 20, 2005; the

excusable neglect period expired on May 20, 2005.           While Warren’s

pro se notice of appeal is date stamped and filed by the district

court on May 31, 2005, the notice contains Warren’s declaration

under penalty of perjury that he placed an original and copies of

the notice, with first class pre-paid postage affixed, into the

prison mail system on May 14, 2005.           See Fed. R. App. P. 4(c).

Thus, it appears Warren delivered the notice to prison officials

for mailing by May 14, 2005, and is therefore entitled to the

benefit of the mailbox rule of Houston v. Lack, 487 U.S. 266

(1988).    Because the record indicates that Warren’s notice of

appeal should be deemed filed within the excusable neglect period,

we remand the case to the district court for the court to determine


                                    - 2 -
whether Warren has demonstrated excusable neglect or good cause

warranting an extension of the ten-day appeal period.*   The record

as supplemented with the district court’s findings on remand will

then be returned to this court.   We also defer ruling on the United

States’ motion to dismiss the appeal pending the district court’s

determination.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           REMANDED




     *
      Should the Government dispute that Warren’s notice of appeal
was properly delivered to prison officials within the excusable
neglect period, the district court should resolve whether and when
Warren satisfied the requirements of Fed. R. App. P. 4(c).

                              - 3 -